OPINION
ODOM, Judge.
This is an appeal from a revocation of probation.
On March 9, 1972, appellant was convicted of sale of marihuana, punishment was assessed at ten years, and appellant was placed on probation. After being on probation for over two years, probation was revoked and punishment was reduced to seven years.
The State alleged three violations of probation and the court revoked probation after finding appellant had committed each of the three violations. Appellant in his three grounds of error asserts the trial court abused its discretion in each finding of a violation because the evidence was insufficient. If there was sufficient evidence to support any one of the three violations, the trial court did not abuse its discretion and the order revoking probation will be affirmed.
The first ground alleged, and upon which probation was revoked, was:
“The defendant, James Wright, violated condition no. 1 of the said probation in that he violated the law of this state, to-wit: on the 13th day of January, 1973, he committed the offense of swindling by worthless check by giving his check on The Peoples National Bank in the amount of $17.17 to H. E. Butt Food Store #71, Inc. a corporation, with intent to defraud, knowing that he did not have sufficient funds on deposit in said bank to pay the check and that the said defendant was convicted for the above offense in Cause no. C73-1082C on the docket of the County Court-at-law of Bell County, Texas, on the 4th day of April, 1973.”
As evidence to support this allegation the State introduced papers from cause C73-1082C, including the judgment of conviction, and official copies of state records bearing appellant’s name, address, signature and photograph, for the asserted purpose of showing the identity of appellant as the same person convicted in cause C73-1082C. This documentary evidence, however, has not been brought forward in the record on appeal sent to this Court.
Because such documents are not as a matter of law insufficient to show a violation of the terms of probation, but to the contrary may have been sufficient (see McClure v. State, Tex.Cr.App., 496 S.W.2d 588; Bennett v. State, Tex.Cr.App., 476 S.W.2d 281; Johnson v. State, Tex.Cr. App., 410 S.W.2d 785; Smothermon v. State, Tex.Cr.App., 383 S.W.2d 929), appellant’s failure to secure their presentation for review by this Court precludes us from any finding but that the evidence was sufficient. Accordingly, the trial court did not abuse its discretion in finding that appellant violated the terms of his probation by committing an offense against the laws of this State.
The order of revocation is affirmed.